MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Dec 18 2020, 8:29 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
David W. Stone                                          Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana

                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremy McNett,                                          December 18, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-799
        v.                                              Appeal from the Madison Circuit
                                                        Court
State of Indiana,                                       The Honorable Andrew R.
Appellee-Plaintiff                                      Hopper, Judge
                                                        Trial Court Cause No.
                                                        48C03-1907-F4-1669



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020               Page 1 of 16
[1]   Jeremy McNett appeals following his conviction of Level 4 felony child

      molesting. 1 McNett argues his conviction should be reversed because the trial

      court erred by admitting into evidence statements McNett made at an

      interrogation when no videotape of the interrogation was available. McNett

      also asserts the trial court abused its discretion by imposing a ten-year sentence

      and the sentence is inappropriate in light of the nature of his offense and his

      character. We affirm.



                                Facts and Procedural History
[2]   In June and July of 2019, eleven-year-old J.R. divided her time between her

      mother’s house and her father’s house. McNett was married to J.R.’s mother,

      and their union produced two sons who, in July 2019, were four years old and

      three months old. J.R.’s mother worked from 4:00 p.m. to midnight, and

      during those hours J.R. was at home with McNett and her half-brothers. On

      multiple occasions during those months, when J.R.’s mother was at work,

      McNett would lay a couple of inches behind J.R. on the couch or bed, put his

      hand down her pants, and hold her butt “down towards the bottom” by her leg

      for fifteen or twenty minutes. (Tr. Vol. I at 87.) McNett did not say anything

      to J.R. while he was touching her; nor would McNett move his hand around or




      1
          Ind. Code § 35-42-4-3(b).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 2 of 16
      do anything else while touching J.R. The touching would end when J.R. would

      get up to take care of her brothers.

[3]   In July 2019, J.R. told her stepmom what was happening because she was

      scared and “[v]ery worried.” (Id. at 78.) J.R. went to Kids Talk to be

      interviewed by someone from the Department of Child Services. Officer

      Alexander Wagner of the Chesterfield Police Department watched the Kids

      Talk interview of J.R. and, based thereon, began a criminal investigation by

      speaking with McNett. Officer Wagner drove McNett to the police department

      to conduct the interview. McNett received Miranda 2 warnings, signed a waiver,

      and was interviewed. McNett admitted to Officer Wagner that he cuddled with

      J.R. as a way of “showing his affection to her as a father [and] said that he

      would just put his hands down her pants when they were cuddling in the inside

      of her waistband so that they wouldn’t slip.” (Id. at 113.) As a further attempt

      at clarification, McNett said he had his hand in J.R.’s pants “kinda like you

      would do with your wife or girlfriend.” (Id. at 114.)


[4]   The State charged McNett with one count of Level 4 felony child molesting.

      The court ordered the State to turn over recordings from McNett’s interview by

      police. On January 18, 2020, McNett filed a motion in limine to exclude any

      statements McNett made to Officer Wagner during his police interrogation

      because the State had not produced a recording of the interrogation. The trial




      2
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966), reh’g denied.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 3 of 16
      court denied McNett’s motion in limine and admitted Officer Wagner’s

      testimony about the interrogation during McNett’s bench trial. The court found

      McNett guilty, entered conviction of the Level 4 felony, and imposed a ten-year

      sentence.



                                Discussion and Decision
                                   1. Admission of Evidence
[5]   McNett first challenges the trial court’s admission into evidence of Officer

      Wagner’s testimony about McNett’s statements during the interview at the

      Chesterfield police station. We review a trial court’s decision to admit evidence

      for an abuse of discretion, which occurs if a decision is against the logic and

      effect of the facts and circumstances that were before the court. Fairbanks v.

      State, 119 N.E.3d 564, 567-68 (Ind. 2019), cert. denied, 140 S. Ct. 198 (2019). If,

      however, the “evidentiary ruling turned on a purely legal, threshold question . .

      . [we] review that aspect of the ruling de novo.” Id. at 567.


[6]   McNett asserts statements from his interview should have been inadmissible

      under Indiana Evidence Rule 617(a) because the State failed to make available

      an electronic recording of Officer Wagner’s interview of McNett. The State

      acknowledges Rule 617(a) required an electronic recording be produced of

      McNett’s custodial interrogation at the police station, but it asserts Officer

      Wagner’s testimony about the interview was nevertheless admissible because of

      the exception provided in subsection (a)(3) of Rule 617. The Rule provides in

      pertinent part:
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 4 of 16
              (a) In a felony criminal prosecution, evidence of a statement
              made by a person during a Custodial Interrogation in a Place of
              Detention shall not be admitted against the person unless an
              Electronic Recording of the statement was made, preserved, and
              is available at trial, except upon clear and convincing proof of
              any one of the following:


                                                   *****


                      (3) The law enforcement officers conducting the Custodial
                      Interrogation in good faith failed to make an Electronic
                      Recording because the officers inadvertently failed to
                      operate the recording equipment properly, or without the
                      knowledge of any of said officers the recording equipment
                      malfunctioned or stopped operating . . . .


[7]   To support its assertion that Officer Wagner’s testimony was admissible at trial

      under exception (a)(3), the State cites Officer Wagner’s testimony from the

      hearing on McNett’s motion in limine:


              Q    And did you conduct a, uh, interrogation of the
              Defendant, Jeremy McNett?


              A       Yes.


              Q      What, if anything, did you do, um, as far as recording the
              interrogation?


              A      Uh, before I started the interrogation and before Miranda
              was read, I went into the room where the device is located, I hit
              the record button. I ensured that on the screen, the TV that’s in
              there that records it, that it showed that it was recording. And
              then I conducted the interrogation.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 5 of 16
        Q      So, this was, the interrogation was done at the Chesterfield
        Police Department?


        A       Yes, ma’am.


        Q       And, um, all of that equipment is in the same room?


        A      Yes. It’s in a separate, it’s not in the same room with the
        interrogation or where that’s at. It’s next to it. Where somebody
        can sit in and watch.


        Q     I g- my question, I guess, would be the recording
        equipment as well as the storage of those –


        A       Yes.


        Q       --recordings are in the same room?


        A       Yes, ma’am.


        Q       Is it on the same device?


        A       Yes.


        Q     And how many times had you done interrogations and
        recorded that, those interrogations?


        A       Numerous times over the past five (5) years.


        Q       And, um, you did it the same way every time?


        A       Yes.
Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 6 of 16
        Q     And as far as you knew, had the equipment worked during
        your interrogation?


        A       Yes, ma’am.


        Q      At some point, did you go to make a copy of the
        interview?


        A       Yes . . . .


                                             *****


        Q     And when that attempt was made, um, what, if anything,
        did you see or discover about that interview?


        A      That there were several months where there were no
        interviews or interrogations recorded on the system.


        Q       And one of those months would be July of 2019?


        A       Yes, ma’am.


        Q      And so somewhere between your operation of the
        equipment and your attempt to burn the interview to give to the
        State, um, something had malfunctioned?


        A       Yes, ma’am.


                                             *****


        Q       You don’t know how that happened?


Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 7 of 16
              A       No, ma’am.


              Q     But as far as you know when you did the recording you
              had done this several times and you did it as you had done?


              A       Yes.


              Q     And you did the proper checks to make sure it was
              recording at that time?


              A       Yes.


      (Tr. Vol. I at 57-61.)

[8]   In addition, Officer Wagner testified as follows at trial:


              Q     Now, uh, regarding that recording equipment, we had a
              hearing earlier. Um, as far as you knew at that time, it was
              recording properly?


              A       Yes, ma’am.


              Q       And at some point in time, you went to access the video?


              A       Yes.


              Q       And were you able to access the video?


              A       No.


              Q       Do you have any idea why the video was missing?


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 8 of 16
                 A        I do not.


                 Q        And you had IT personnel attempt to recover the video.


                 A        Yes, ma’am.


                 Q        And was it recovered?


                 A        No.


      (Id. at 109.)


[9]   Officer Wagner’s testimony demonstrates that he “in good faith failed to make

      an Electronic Recording,” Evid. R. 617(a)(3), because without his knowledge

      “the recording equipment malfunctioned or stopped operating.” Id. He

      operated the recording equipment in the same manner that he had hundreds of

      other times, he checked the screen to ensure the recording had begun, and he

      does not know why the recording was not saved on the system. This testimony

      was sufficient to meet the requirements of the Rule’s exception, such that the

      trial court did not abuse its discretion in admitting Officer Wagner’s testimony. 3




      3
          McNett also argues the State should have been required to

                 call the IT person or persons used by the Chesterfield police department to establish the
                 cause of the loss of the recording of the interview or what efforts were made to recover the
                 record or why a backup copy was not maintained or the qualifications of the IT people the
                 department uses.
      (Appellant’s Br. at 13.) However, the language of the Rule 617’s exception does not require the State to
      demonstrate the origin of the malfunction of the equipment and, as our Indiana Supreme Court has
      explained, “Rule 617 is not a constitutional requirement or a prophylactic rule meant to enforce the
      Constitution; rather, it is a rule of judicial administration.” Fansler v. State, 100 N.E.3d 250, 253 (Ind. 2018).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020                      Page 9 of 16
       See Cherry v. State, 57 N.E.3d 867, 876 (Ind. Ct. App. 2016) (exception applied

       where officer followed instructions for producing a recording, but the recording

       was missing), trans. denied.


                                        2. Sentencing Discretion
[10]   McNett also asserts the trial court abused its sentencing discretion when

       imposing a ten-year sentence for Level 4 felony child molesting. Sentencing

       decisions rest within the sound discretion of the trial court, and we review such

       decisions for an abuse of discretion. Hudson v. State, 135 N.E.3d 973, 979 (Ind.

       Ct. App. 2019). “An abuse of discretion will be found where the decision is

       clearly against the logic and effect of the facts and circumstances before the

       court or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id. For example, a trial court may abuse its discretion by:


                (1) failing to enter a sentencing statement at all; (2) entering a
                sentencing statement that includes aggravating and mitigating
                factors that are unsupported by the record; (3) entering a
                sentencing statement that omits reasons that are clearly
                supported by the record; or (4) entering a sentencing statement
                that includes reasons that are improper as a matter of law.
Id. Nonetheless, the trial court is not required to accept the defendant’s

       arguments regarding what constitutes a mitigating factor or assign proposed

       mitigating factors the same weight as the defendant. Flickner v. State, 908




       We accordingly reject McNett’s invitation to place additional obligations on the State to meet the burden for
       admission of Officer Wagner’s testimony about his custodial interrogation of McNett.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020                Page 10 of 16
N.E.2d 270, 273 (Ind. Ct. App. 2009). “In cases where the trial court abused its

       discretion, we will remand for resentencing only ‘if we cannot say with

       confidence that the trial court would have imposed the same sentence if it had

       properly considered reasons that enjoy support in the record.’” Bryant v. State,

       959 N.E.2d 315, 322 (Ind. Ct. App. 2011) (quoting Anglemyer v. State, 868
N.E.2d 482, 491 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007)).


[11]   McNett argues the trial court must have relied on improper aggravators to

       impose his ten-year sentence. McNett was convicted of a Level 4 felony. “A

       person who commits a Level 4 felony shall be imprisoned for a fixed term of

       between two (2) and twelve (12) years, with the advisory sentence being six (6)

       years.” Ind. Code § 35-50-2-5.5. The trial court did not find any mitigating

       factors, but it found multiple aggravators:

               The Court does find the following aggravators and mitigators.
               Uh, as far as criminal history, that has been clarified on the
               record today that the Defendant has one (1) prior misdemeanor
               conviction. And that is a very minor criminal history but a
               criminal history none the less. This is not Mr. McNett’s first
               encounter with law enforcement. Multiple prior arrests and a
               prior conviction. The victim in this offense was less than twelve
               (12) years of age at the time of the offense and Mr. McNett has
               violated that position of trust. This was someone that looked to
               you as a father figure, relied on you and someone that you were
               supposed to keep safe. And you didn’t do that. It’s that broken
               relationship and taking advantage of that trust that you gained by
               having that relationship with the victim that makes this offense
               an egregious one. As far as mitigation, um, the Court doesn’t
               find any mitigating factors. So, this aggravation does outweigh
               the mitigation here.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 11 of 16
       (Tr. Vol. I at 167.)

[12]   McNett asserts the trial court erred by noting his arrests without convictions

       because arrests “may not be properly considered as evidence of criminal

       history.” (Appellant’s Br. at 19) (quoting Cotto v. State, 829 N.E.2d 520, 526

       (Ind. 2005)). While McNett is correct that arrests are not criminal history, we

       do not read the court’s statement to indicate the court considered his arrests as

       part of his criminal history, because the court stated McNett “has one (1) prior

       misdemeanor conviction. And that is a very minor criminal history.” (Tr. Vol.

       I at 167.) Instead, we read the court’s reference to McNett’s arrests as an

       aggravator separate from McNett’s “very minor” criminal history, (id.), and we

       find no error therein as McNett had twice been provided leniency by a judicial

       system that allowed him to have charges dismissed if he successfully completed

       diversion program requirements. See Cotto, 829 N.E.2d at 526 (“[A] record of

       arrest, particularly a lengthy one, may reveal that a defendant has not been

       deterred even after having been subject to the police authority of the State.

       Such information may be relevant to the trial court’s assessment of the

       defendant’s character” and the risk he will re-offend.) (internal citation

       omitted).

[13]   McNett next argues the trial court improperly found an aggravator in J.R.’s age

       because age was an element of the offense and the trial court did not enter any

       “particularized circumstances” to justify the specific finding. (Appellant’s Br. at

       19) (quoting McCoy v. State, 96 N.E.3d 95, 99 (Ind. Ct. App. 2018)). We agree

       with McNett that the finding of J.R.’s age as an aggravator without a statement

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 12 of 16
       of particularized circumstances is improper. See McCoy, 96 N.E.3d at 99

       (holding “under-twelve aggravator is improper” when court failed to state any

       particularized circumstances).

[14]   Nevertheless, we need not remand for resentencing when, as here, the court

       made clear it believed McNett’s crime was “an egregious one” because of

       McNett’s violation of his position of trust. (Tr. Vol. I at 167.) As the court

       noted, J.R. looked at McNett as a father-figure. He had lived with J.R. and her

       mother for more than half of J.R.’s life, and he had been entrusted with the

       responsibility to keep J.R. safe, along with the two sons born to McNett and

       J.R.’s mother, while J.R.’s mother was at work. Instead, he touched J.R.

       inappropriately on multiple occasions. McNett asserts his violation of a

       position of trust is inadequate to justify his enhanced sentence. (See Appellant’s

       Br. at 20.) We disagree. See Middlebrook v. State, 593 N.E.2d 212, 214 (Ind. Ct.

       App. 1992) (“A reasonable person could conclude that the imposition of the

       maximum sentence” is appropriate for molesting of daughter and

       stepdaughter.). See also Singer v. State, 674 N.E.2d 11, 14 (Ind. Ct. App. 1996)

       (“Abusing a ‘position of trust’ is, by itself, a valid aggravator which supports the

       maximum enhancement of a sentence for child molesting.”).


                                     3. Inappropriate Sentence
[15]   Finally, McNett claims his sentence is inappropriate. We may revise a sentence

       if it “is inappropriate in light of the nature of the offense and the character of

       the offender.” Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008)


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 13 of 16
       (citing Ind. Appellate Rule 7(B)). We consider the aggravators and mitigators

       found by the trial court and also any other factors appearing in the record.

       Baumholser v. State, 62 N.E.3d 411, 417 (Ind. Ct. App. 2016), trans. denied. Our

       determination of appropriateness “turns on our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other factors that come to light in a given case.” Cardwell v. State, 895 N.E.2d
1219, 1224 (Ind. 2008). The appellant must demonstrate his sentence is

       inappropriate. Baumholser, 62 N.E.3d at 418.


[16]   When considering the nature of the offense, the advisory sentence is the starting

       point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

       494. McNett was convicted of Level 4 felony child molesting. The advisory

       sentence for a Level 4 felony is six years, and the range is two to twelve years.

       Ind. Code § 35-50-2-5.5. The trial court ordered McNett to serve a ten-year

       sentence, which is four years above the advisory sentence and two years below

       the maximum sentence.

[17]   McNett asserts there “was nothing in this case which made it more serious than

       any other case involving touching a girl with whom the defendant is in a

       position of trust.” (Appellant’s Br. at 22.) However, McNett was not convicted

       of a crime for which an element was the defendant being in a position of trust.

       See Ind. Code § 35-42-4-3(b) (defining Level 4 felony child molesting as a

       defendant, with a child under age 14, performing or submitting to fondling or

       touching of the adult or child, with the intent to arouse or satisfy the sexual

       desires of the child or the adult). As the trial court noted, McNett’s violation of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 14 of 16
       the position of trust that he had with J.R., who had been McNett’s stepdaughter

       for more than half of her life by the time of the molesting, was egregious. In

       addition, McNett committed the offense in the presence of his two young sons,

       who were J.R.’s half-brothers. McNett has not convinced us that his enhanced,

       but not maximum sentence, is inappropriate for his offense.

[18]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). The significance of a criminal history in assessing a defendant’s

       character varies based on the gravity, nature, and number of prior offenses in

       relation to the current offense. Id. McNett’s criminal history is very minor, as

       he had only one prior conviction of misdemeanor check deception.

       Nevertheless, McNett had been arrested multiple times and two additional

       causes of action against him had been dismissed after McNett completed

       deferral programs through Community Corrections. Repeated contacts with

       the criminal justice system generally reflect poorly on the defendant’s character,

       because such contacts suggest the defendant “has not been deterred [from

       further criminal behavior] even after having been subjected to the police

       authority of the State.” Cotto, 829 N.E.2d at 526.


[19]   McNett has not convinced us that his ten-year sentence is inappropriate for his

       offense or his character, as he has had repeated contacts with the criminal

       justice system without modifying his behavior and as he egregiously violated a

       position of trust when committing his offense. See, e.g., Norton v. State, 137
N.E.3d 974, 989 (Ind. Ct. App. 2019) (eleven-year sentence for Level 4 felony

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 15 of 16
       sexual misconduct with a minor, ordered concurrent with a four-year sentence

       for one Level 5 felony and consecutive to another four-year sentence for a Level

       5 felony, not inappropriate in light of criminal history and victim’s belief that

       defendant was part of her family), reh’g denied, trans. denied.



                                               Conclusion
[20]   The trial court did not err when it admitted Officer Wagner’s testimony

       regarding his interview of McNett at the Chesterfield Police Station because the

       machine’s unexplained loss of the recording satisfied the equipment

       malfunction exception provided by Evidence Rule 617(a)(3). Neither did the

       trial court’s findings of aggravating factors result in reversable error. Finally,

       McNett’s ten-year sentence for Level 4 felony child molesting is not

       inappropriate in light of his offense and character. Accordingly, we affirm the

       trial court’s judgment.

[21]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-799 | December 18, 2020   Page 16 of 16